Exhibit 10.41

HARRAH’S ENTERTAINMENT, INC.

AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION

TRUST AGREEMENT



--------------------------------------------------------------------------------

HARRAH’S ENTERTAINMENT, INC.

AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION

TRUST AGREEMENT

THIS AMENDED AND RESTATED TRUST AGREEMENT is made by and between Harrah’s
Entertainment, Inc. (the “Company”) and Wells Fargo Bank, N.A. (the “Trustee”).

WHEREAS, the Company has adopted the Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan and the Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan II (collectively, the “ESSPs”), both nonqualified
deferred compensation plans for the benefit of certain executives;

WHEREAS, the Company also sponsors the Harrah’s Entertainment, Inc. Executive
Deferred Compensation Plan (the “EDCP”) and the Harrah’s Entertainment, Inc.
Deferred Compensation Plan (the “DCP”), nonqualified deferred compensation plans
for the benefit of certain executives and directors;

WHEREAS, the Company has entered into an Escrow Agreement dated February 6,
1990, as amended, pursuant to which the Company may maintain a source of funds
to assist it in meeting its liabilities under the EDCP and the portion of its
liabilities under the DCP that relates to DCP account balances of individuals
who participate in both the EDCP and the DCP (the “Escrow Agreement”);

WHEREAS, the Company expects to incur liabilities with respect to individuals
participating in the ESSPs and the Company has incurred certain liabilities in
connection with the DCP for which it has no source of funds other than the
general assets of the Company;

WHEREAS, the Company has established a trust (the “Harrah’s Trust”) and has made
contributions to the Harrah’s Trust to provide a source of funds to assist the
Company in meeting its liabilities under the ESSPs and its liabilities under the
portion of the DCP that is not subject to funding through the Escrow Agreement;

WHEREAS, the Company acquired Caesars Entertainment, Inc., a Delaware
corporation (“Caesars”) through a merger of Caesars with and into Harrah’s
Operating Company, Inc. (“HOC”), a Delaware corporation and a wholly-owned
subsidiary of the Company, according to the Agreement and Plan of Merger dated
as of July 14, 2004, by and among the Company, HOC and Caesars, with HOC as the
surviving entity;

WHEREAS, HOC, as the successor to Caesars, maintains a trust (the “Caesars
Trust”) in order to provide HOC with a source of funds to assist it in
satisfying its liabilities under the following plans maintained by HOC as the
successor to Caesars: the Caesars Entertainment Executive Deferred Compensation
Plan and the Caesars World, Inc. Executive Security Plan (the “Caesars Plans,”
and collectively with the ESSPs and the DCP, the “Plans”);

 

1



--------------------------------------------------------------------------------

WHEREAS, the Caesars Trust is being merged with and into the Harrah’s Trust
according to the Agreement and Plan of Merger of Trusts by and among the
Company, the Trustee, HOC, Caesars and Wachovia Bank, N.A., the trustee of the
Caesars Trust, contemporaneously with the effective date of this amendment and
restatement;

WHEREAS, the Company wishes to contribute to the Harrah’s Trust assets that
shall be held therein subject to the claims of the Company’s Insolvency, as
herein defined, until paid to the Plan participants and their beneficiaries in
such manner and at such times as specified in the Plans, as applicable;

WHEREAS, it is the intention of the parties that this Trust Agreement shall
constitute an unfunded arrangement and shall not affect the status of any Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“Act”).

NOW, THEREFORE, the parties now desire to have this Trust Agreement amend and
restate the Harrah’s Trust in its entirety and supersede the Harrah’s Trust in
all respects as of the effective date set forth in Section 14.1 hereof and agree
that the Harrah’s Trust shall be amended and restated (as amended and restated,
the “Trust”) as follows:

ARTICLE ONE

ESTABLISHMENT OF TRUST

1.1 The Company hereby deposits with the Trustee in trust ten dollars ($10.00),
which, together with subsequent contributions made or to be made by the Company,
constitute the principal of the Trust to be held, administered and disposed of
by the Trustee in accordance with the terms of the Plan and as provided in this
Trust Agreement.

1.2 The Trust hereby established shall be irrevocable.

1.3 The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

1.4 The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of the participants in the Caesars Plans, the participants in
the ESSPs and the participants in the DCP whose DCP benefits are not subject to
the Escrow Agreement (collectively, the “Plan Participants”) and the general
creditors of the Company, as set forth herein. Plan Participants and their
beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plans and
this Trust Agreement shall be mere unsecured contractual rights of participants
and their beneficiaries against the Company. Any assets held by the Trust will
be subject to the claims of the Company’s general creditors under federal and
state law in the event of Insolvency, as defined in Section 3.1 herein.

 

2



--------------------------------------------------------------------------------

1.5 The Company, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property in trust with the Trustee to
augment the principal to be held, administered and disposed of by the Trustee as
provided in the Plans and this Trust Agreement. Neither the Trustee nor any Plan
Participant or beneficiary shall have any right to compel such additional
deposits.

1.6 Upon a “Change of Control” (as defined in the ESSPs and the DCP), the
Company shall, as soon as possible, but in no event longer than 90 days
following the Change of Control, make an irrevocable contribution to the Trust
in an amount that is sufficient to pay each Plan Participant or beneficiary the
benefits to which Plan Participants or their beneficiaries would be entitled
pursuant to the terms of the Plans as of the date on which the Change of Control
occurred.

ARTICLE TWO

PAYMENTS TO PLAN PARTICIPANTS

AND THEIR BENEFICIARIES

2.1 The entitlement of a Plan Participant or his or her beneficiaries to
benefits under each Plan shall be determined by the Company or such party as it
shall designate under such Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in that Plan. No provision
in this Trust Agreement shall be construed as affording to a participant under
any Plan rights or privileges available under any other Plan. The rights and
entitlements of each Plan Participant or beneficiary shall be determined in
accordance with each Plan.

2.2 The Company may direct the Trustee to make payment of benefits to Plan
Participants or beneficiaries as they become due under the terms of the Plans.
Alternatively, the Company may make payment of benefits directly to Plan
Participants or beneficiaries. If the Company elects to make benefit payments
directly to the Plan Participants or beneficiaries, the Company shall notify the
Trustee of such election prior to the time amounts become payable to Plan
Participants or their beneficiaries under the terms of the Plans.

2.3 The Company or a consultant designated by the Company shall provide to the
Trustee, at least annually, a schedule showing the account balances of each Plan
Participant or beneficiary, the vesting percentage applicable to each account
balance and the entitlement of each Plan Participant or beneficiary to a current
or future payment under the Plans (the “Payment Schedule”). If a Plan
Participant or his beneficiary shall make a request for payment from the
Trustee, the Trustee shall obtain from the Company its written authorization to
make such payment and from the Company or its designated consultant an updated
Payment Schedule that specifically reflects the amount currently payable to any
Plan Participant or beneficiary who has requested payment from the Trustee, the
form in which such amount is to be paid (as provided for or available under the
Plans), and the time of commencement for payment of such amount. Except as
otherwise provided

 

3



--------------------------------------------------------------------------------

herein, the Trustee shall make payments to the Plan Participants and their
beneficiaries in accordance with the appropriate Payment Schedule. There shall
be no liability on the part of the Trustee with respect to any payment made in
accordance with the terms of this Trust Agreement and the most recent Payment
Schedule in the possession of the Trustee and at the direction of the Company.
At the direction of the Company, the Trustee shall withhold any federal, state
or local taxes required to be withheld on benefits paid under the Plans and
shall pay amounts withheld to the Company for remittance to the appropriate
taxing authorities. The Company shall indemnify and hold harmless the Trustee
from any and all liability to which the Trustee may become subject due to the
Company’s failure to properly withhold and remit taxes (including FICA) due to
the appropriate taxing authorities.

2.4 If the Company provides the Trustee written notification of its intention to
cease payment of benefits to Plan Participants and beneficiaries, or to make no
future contributions to the Trust, the Trustee shall immediately obtain from the
designated consultant, or, if deemed necessary by the Trustee, an actuary
selected by the Trustee, an updated Payment Schedule in order to determine the
funding status of the Trust. The funding status (the “funding ratio”) shall be
determined by dividing the then current market value of the Trust assets by the
total account balances of the Plan Participants or beneficiaries reflected on
the Payment Schedule, without regard to whether the accounts are fully vested.
If the funding ratio is less than one (1), all future benefit payments shall not
exceed the maximum lump-sum or installment payment due to Plan Participants or
beneficiaries, multiplied by the funding ratio.

2.5 The designated consultant, or, if deemed necessary by the Trustee, an
actuary selected by the Trustee, will calculate and record the difference
between the amount paid to the Plan Participant or beneficiary and the scheduled
benefit payment according to the Plan, which shall be referred to as the
“overdue payment.” The overdue payment may be made by the Trustee to the
affected Plan Participants or their beneficiaries only at such time as the value
of the total assets of the Trust is sufficient to support a funding ratio of at
least one (1) and to fund the overdue payments. The Company may make payment of
any overdue payment directly to a Plan Participant or beneficiary and will
provide written notification to its designated consultant or to the Trustee that
it has done so.

ARTICLE THREE

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS

TO TRUST BENEFICIARY WHEN COMPANY IS INSOLVENT

3.1 The Trustee shall cease paying for benefits to Plan Participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

3.2 At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

 

4



--------------------------------------------------------------------------------

(a) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan Participants or their
beneficiaries.

(b) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

(c) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Plan Participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of the Company’s general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Plan Participants or their beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Plans or
otherwise.

(d) The Trustee shall resume the payment of benefits to Plan Participants or
their beneficiaries in accordance with Article Two of this Trust Agreement only
after the Trustee has been directed that the Company is not Insolvent (or is no
longer Insolvent).

3.3 Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3.2 and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Plan Participants or their
beneficiaries under the terms of the Plans for the period of such
discontinuance, less the aggregate amount of any payments made to Plan
Participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

ARTICLE FOUR

PAYMENTS TO THE COMPANY

4.1 Except as provided in Article Three above and as set forth below in this
Article Four, the Company shall have no right or power to direct the Trustee to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to Plan Participants and their beneficiaries
pursuant to the terms of the Plans.

 

5



--------------------------------------------------------------------------------

4.2 In the event that the Trust shall hold “Excess Assets” (as that term is
defined in Section 4.3 below), the committee designated by the Company to carry
out the administrative duties of the Company under the Plans (the “Committee”),
in its discretion, may direct the Trustee to return part or all of such Excess
Assets to the Company.

4.3 “Excess Assets” are assets of the Trust which exceed one hundred twenty
percent (120%) of the amounts necessary to pay each Plan Participant or
beneficiary the benefits to which such Plan Participants or their beneficiaries
are entitled pursuant to the terms of the Plans as of the date the Committee
requests that any Excess Assets be returned to the Company, regardless of
whether such benefits are vested or payable as of the date the Committee makes
its request for Excess Assets. Notwithstanding Section 4.2 and the preceding
sentence of this Section 4.3, for a period of six (6) months following the
merger of the Caesars Trust with and into the Harrah’s Trust and the effective
date set forth in Section 14.1 hereof, the Committee, in its discretion, may
direct the Trustee to return part or all of the Trust assets which exceed one
hundred percent (100%) of the amounts (net of taxes) necessary to pay each Plan
Participant or beneficiary the benefits to which such Plan Participants or their
beneficiaries are entitled pursuant to the terms of the Plans as of the date the
Committee requests that any such assets be returned to the Company, regardless
of whether such benefits are vested or payable as of the date the Committee
makes its request for such assets.

4.4 The calculations required by Section 4.3 shall be made by the Company’s
designated consultant or, if deemed necessary by the Trustee, an actuary
selected by the Trustee. If the Trustee so requests, the Company or its
designated consultant shall provide to the Trustee an updated Payment Schedule
in connection with the calculations performed in accordance with Section 4.3.

4.5 Any Excess Assets returned to the Company pursuant to this Article Four
shall be returned to the Company in any order of priority directed by the
Committee.

ARTICLE FIVE

INVESTMENT AUTHORITY

5.1 All administrative rights associated with the assets of the Trust shall be
exercised by the Trustee or the person designated by the Trustee, and shall in
no event be exercisable or rest with Plan Participants, except that voting
rights with respect to the Trust assets will be exercised by the Company.

5.2 The Company shall have the right at anytime, and from time to time, in its
sole discretion, to substitute assets of equal fair market value for any asset
held by the Trust. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.

5.3 In the administration of the Trust, the Trustee shall have the following
powers; however, all powers regarding the investment of the Trust shall be
exercised solely pursuant to direction from the Company or its delegated agent
or, if

 

6



--------------------------------------------------------------------------------

applicable, an investment manager, unless the Trustee has been properly
delegated investment authority. No enumeration of specific powers herein shall
be construed as a limitation on the general powers of the Trustee. The powers of
the Trustee include, but are not limited to, the following:

(a) To hold, as an investment of the Trust, life insurance policies owned by the
Company and issued on the lives of current or former employees of the Company,
in accordance with the provisions of Article Eight of this Trust Agreement;

(b) To invest in securities (including stock and rights to acquire stock) or
obligations issued by the Company;

(c) To invest and reinvest in bonds, notes, debentures, stocks (common or
preferred), interests in investment companies (whether “open-end mutual funds”
or “closed-end mutual funds”), including shares of any investment company,
whether or not the Trustee or any of its affiliates provides investment advice
or other services to such company and receives compensation for the services
provided, options to acquire or sell securities (including “covered call
options”), commercial paper, bank repurchase agreements, individual and group
annuity contracts, deposit administration contracts, life insurance company
separate accounts and pooled investment funds, mortgages, leaseholds, fee
interests, personal, corporate and governmental obligations;

(d) To pledge or mortgage, assign, lease, contract to lease, grant and trade
options to purchase, sell for cash or on credit at a private or public sale,
convert, redeem, exchange for other securities or other property in which the
Trust may be invested under this Trust Agreement or otherwise dispose of any
securities or other property at any time held by the Trustee except as otherwise
provided by the Plans; no person dealing with the Trustee shall be bound to see
to the application or to inquire into the validity, expediency or propriety of
such sale or other disposition;

(e) To retain in cash so much of the Trust as the Trustee deems advisable and to
deposit any such cash held in the Trust in banking accounts, including banking
accounts of the Trustee, without liability for interest, for a period of time as
necessary, notwithstanding that the Trustee or an affiliate of the Trustee may
benefit directly or indirectly from such uninvested amounts. It is acknowledged
that the Trustee’s handling of such amounts is consistent with usual and
customary banking and fiduciary practices, and any earnings realized by the
Trustee or its affiliates will be compensation for its bank services in addition
to its regular fees;

(f) To settle, compromise, contest or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, to commence or defend suits or legal
proceedings, and to represent the Trust in all suits or legal proceedings;

 

7



--------------------------------------------------------------------------------

(g) As directed by the Company, to exercise any conversion privilege or
subscription right available in connection with any securities or property at
any time held by the Trustee, to consent to the reorganization, consolidation,
merger or readjustment of the finances of any corporation, company or
association, or to the sale, mortgage, pledge or lease of the property of any
corporation, company or association, any of the securities of which may at any
time be held by the Trustee; and to do any acts with reference thereto,
including the exercise of options, making of agreements or subscriptions, and
the payment of expenses, assessments or subscriptions, which may be deemed to be
necessary or advisable in connection therewith, and to hold and retain any
securities or other property which the Trustee may so acquire;

(h) As directed by the Company, to vote any corporate stock belonging to the
Trust and to give proxies or general or limited powers of attorney for the
purpose of such voting to other persons, with or without power of substitution;

(i) To borrow money, assume indebtedness, extend mortgages and encumber by
mortgage or pledge upon such terms and conditions as may be deemed advisable;

(j) To collect the income, rents, issues, profits and increases of the Trust
through such means as are deemed advisable;

(k) To invest all or part of the Trust in interest-bearing deposits with the
Trustee or another bank or other federally-insured institution at a reasonable
rate of interest, including but not limited to investment in time deposits,
savings deposits, certificates of deposit or time accounts;

(l) To consult with legal counsel (who may also be counsel for the Company
generally) with respect to any of its duties or obligations hereunder, and the
Trustee may employ agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties and obligations hereunder. The Company shall pay their reasonable
compensation and expenses for services by such individuals or entities and if
the Company does not pay such expenses in a reasonably timely manner, the
Trustee may obtain payment from the Trust.

(m) To cause any of the investments of the Trust to be registered in the name of
the Trustee or in the name of its nominee, and any corporation or its transfer
agent may presume conclusively that such nominee is the actual owner of any
investments submitted for transfer; to make, execute and deliver as Trustee any
and all instruments, advances, contracts, waivers, releases or other instruments
in writing necessary or proper in the employment of any of the foregoing powers;

 

8



--------------------------------------------------------------------------------

(n) To retain any funds or property subject to dispute without liability for the
payment of interest, and to decline to make payment or delivery thereof until
final adjudication is made by a court of competent jurisdiction; and

(o) To file all tax and other returns and reports required of the Trustee.

5.4 The Trustee, in investing and reinvesting the assets of the Trust, shall be
subject to the investment directions issued by the Company (or its designee) in
accordance with the terms and provisions of the Plans. No discretionary
investment power shall be exercised by the Trustee under this Trust Agreement
except upon written acceptance by the Trustee of these responsibilities. Neither
the Trustee nor any other person shall be under any duty to question any such
direction of the Company or to review any securities or other property acquired
or held pursuant to the Company’s directions or to make any suggestions to the
Company in connection therewith; and the Trustee shall as promptly as possible
comply with any directions given by the Company hereunder. The Trustee shall not
be liable, to the extent permitted by law, for compliance with any such
directions. The Company may delegate its investment discretion under this
Section to the Trustee, and upon written acceptance, the Trustee shall exercise
the investment discretion. Any such delegation shall be set forth in the Plans
or be made by a written instrument delivered to the Trustee and signed by the
Company and the Trustee. All directions of the Company to the Trustee shall be
in writing signed by the Company or by such other person as it shall authorize
in writing so to act. Notwithstanding any provision of the this Trust Agreement
to the contrary, the Company hereby agrees to indemnify the Trustee and to hold
the Trustee harmless from and against any claim or liability which may be
asserted against the Trustee by reason of the Trustee acting on any direction
from the Company pursuant to this Section or failing to act in the absence of
any such direction.

5.5 The Company may designate an investment manager to direct the Trustee
regarding the management, acquisition and distribution of all or a part of the
assets of the Trust. Any such investment manager shall be registered as an
investment adviser under the Investment Advisers Act of 1940, or shall be a
bank, or shall be an insurance company qualified to perform investment
management services under the laws of the State of Delaware and shall have
acknowledged in writing that he or it is a fiduciary with respect to the Trust.
In the event an investment manager is appointed, the Company shall deliver to
the Trustee a copy of the instruments appointing the investment manager and
evidencing the investment manager’s acceptance of such appointment. The Trustee
shall follow the written directions of the investment manager regarding the
investment and reinvestment of the Trust or such portion thereof as shall be
under management by the investment manager and shall exercise to such extent all
powers set forth in Section 5.3 as directed by the investment manager until
notified in writing by the Company that the appointment of the investment
manager has been terminated. The Trustee shall be under no duty or obligation to
review any investments to be acquired, held or disposed of pursuant to such
directions, nor to make any recommendations with respect to the disposition or
continued retention of any such investment or the exercise or non-exercise of
any of the powers enumerated in Section 5.3. The Trustee shall have no liability
or responsibility for acting pursuant to the directions of, or for failing to
act in the absence of any directions from, the investment manager. The Company
hereby agrees to indemnify the Trustee and hold the Trustee harmless from and

 

9



--------------------------------------------------------------------------------

against any claim or liability which may be asserted against the Trustee by
reason of the Trustee’s acting on any direction from an investment manager
pursuant to this Section or failing to act in the absence of any such direction.

ARTICLE SIX

DISPOSITION OF INCOME

6.1 During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.

ARTICLE SEVEN

ACCOUNTING BY THE TRUSTEE

7.1 The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 60 days following the close of each plan year
and within 60 days after the removal or resignation of the Trustee, the Trustee
shall deliver to the Company a written account of its administration of the
Trust during such year or during the period from the close of the last preceding
plan year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such plan year or as of the date
of such removal or resignation, as the case may be.

ARTICLE EIGHT

RESPONSIBILITY OF THE TRUSTEE

8.1 The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company that is contemplated by, and in conformity with,
the terms of this Trust and is given in writing by the Company. The Company
shall indemnify and hold harmless the Trustee, its officers, employees and
agents from and against all liabilities, losses and claims (including reasonable
attorneys’ fees and costs of defense) for actions taken or omitted by the
Trustee in accordance with the terms of this Trust, unless the Trustee has
violated the Act or any other applicable law or has been negligent or has
engaged in willful misconduct or has acted in bad faith. In the event of a
dispute between the Company and a party, the Trustee may apply to a court of
competent jurisdiction to resolve the dispute.

8.2 The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy other than to a

 

10



--------------------------------------------------------------------------------

successor Trustee or to an insurance carrier to effect a tax-free exchange of
policies under Section 1035 of the Code, or to loan to any person the proceeds
of any borrowing against such policy. The Trustee shall have the right to effect
a voluntary conversion of the policy to a different form. The Trustee shall not
be liable for the failure or omission of any insurance company for any reason to
pay any benefits or furnish any services under the policies or contracts.

8.3 However, notwithstanding the provisions of Section 8.2 above, the Trustee
may loan to the Company the proceeds of any borrowing against an insurance
policy held as an asset of the Trust.

8.4 Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

ARTICLE NINE

COMPENSATION AND EXPENSES OF THE TRUSTEE

9.1 The Trustee shall be entitled to reasonable compensation for the services it
renders under this Trust. The Company shall pay all fees and expenses associated
with the administration of the Trust including the Trustee’s fees and expenses.
If not so paid, the fees and expenses shall be paid from the Trust.

ARTICLE TEN

RESIGNATION AND REMOVAL OF THE TRUSTEE

10.1 The Trustee may resign at any time by written notice to the Company, which
shall be effective 30 days after receipt of such notice unless the Company and
the Trustee agree otherwise.

10.2 The Trustee may be removed by the Company on 30 days notice or upon shorter
notice accepted by the Trustee.

10.3 Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 30 days after receipt of all information
reasonably required by the Trustee to transfer assets to the successor Trustee,
unless the Company extends the time limit.

10.4 If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Article Eleven hereof, by the effective date of resignation or
removal under Section 10.1. If no such appointment has been made, the Trustee
may apply to a court of competent jurisdiction for appointment of a successor or
for instructions. All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.

 

11



--------------------------------------------------------------------------------

ARTICLE ELEVEN

APPOINTMENT OF SUCCESSOR

11.1 If the Trustee resigns or is removed in accordance with Section 10.1
hereof, the Company may appoint any third party, such as a bank trust department
or other party that may be granted corporate trustee powers under state law, as
a successor to replace the Trustee upon resignation or removal. The appointment
shall be effective when accepted in writing by the new Trustee, who shall have
all of the rights and powers of the former Trustee, including ownership rights
in the Trust assets. The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor Trustee to evidence the
transfer.

11.2 The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Articles
Seven and Eight hereof. The successor Trustee shall not be responsible for and
the Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes the successor
Trustee.

ARTICLE TWELVE

AMENDMENT OR TERMINATION

12.1 This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plans or shall make the Trust revocable. In the
event of a conflict between an amendment to this Trust Agreement and the Plans,
the Plans shall control and there shall be no liability on the part of the
Trustee resulting from its execution of an amendment the terms of which conflict
with the Plans.

12.2 The Trust shall not terminate until the date on which participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plans. Upon termination of the Trust any assets remaining in the Trust shall
be returned to the Company.

12.3 Upon written approval of participants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plans, the Company may terminate this
Trust prior to the time all benefit payments owed to Plan Participants and
beneficiaries under the Plans have been made. All assets in the Trust at
termination shall be returned to the Company.

ARTICLE THIRTEEN

MISCELLANEOUS

13.1 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

12



--------------------------------------------------------------------------------

13.2 Benefits payable to the Plan Participants and their beneficiaries under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

13.3 This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware.

ARTICLE FOURTEEN

EFFECTIVE DATE

14.1 The effective date of this Amended and Restated Trust Agreement shall be
January 11, 2006.

IN WITNESS WHEREOF, the Company and the Trustee have caused this Trust Agreement
to be executed by their duly authorized representatives on the 11th day of
January, 2006.

 

HARRAH’S ENTERTAINMENT, INC.

By:

 

/s/ Charles L. Atwood

Its:

 

Sr. VP and CFO

WELLS FARGO BANK, N.A.

By:

 

/s/ Gaye Borden

Its:

 

VP, Investment Trust Services

 

13